Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 17-cv-60426-UU

  ALEKSEJ GUBAREV, XBT HOLDING S.A.,
  AND WEBZILLA, INC.,

        Plaintiffs,

  vs.

  BUZZFEED, INC. AND BEN SMITH,

    Defendants.
  ____________________________________/
          DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 2

            Plaintiffs’ second motion in limine is essentially a catch-all motion seeking to
  preemptively sanitize the evidentiary record of any embarrassing facts about their reputation.1
  Plaintiffs’ motion purports to seek exclusion of evidence regarding what they consider “various
  irrelevant/highly prejudicial topics,” specifically: (1) allegations of child pornography being
  hosted on Plaintiffs’ networks; (2) “other allegations of wrongdoing by Plaintiffs’ customers on
  Plaintiffs’ networks”; (3) Plaintiffs’ sponsorship of “adult entertainment webmaster trade
  conferences”; and (4) “evidence of companies in which Mr. Gubarev has only passive
  investments.” Pl. MIL No. 2 (Dkts. 278, 301) at 2.
            Plaintiffs brought this lawsuit over statements in the Dossier that allegedly accused them
  of involvement in malicious cyberactivity perpetrated through “porn traffic” and “botnets,” and
  seek tens of millions of dollars in alleged damage to their reputation. Now, remarkably, they are
  asking this Court to preclude Defendants from introducing evidence and questioning witnesses
  about, among other things, Plaintiffs’ involvement in the Russian adult-webhosting industry and
  malicious cyberactivity perpetrated by Plaintiffs’ customers using their servers – i.e., their
  involvement in “porn traffic” and “botnets” – claiming it is not relevant to this case. While one
  cannot fault them for trying, these are plainly relevant topics of inquiry – indeed, if these issues
  are not “relevant,” it is hard to see what would be. Moreover, the categories that Plaintiffs

  1
    Plaintiffs took a similar approach with their first motion in limine (Dkts. 277, 300), which seeks
  to exclude all evidence regarding their involvement in the “Methbot” botnet fraud in 2016.
                                                     1
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 2 of 10



  propose excluding in their motion – including evidence concerning “allegations of wrongdoing
  by Plaintiffs’ customers on Plaintiffs’ networks” or “evidence of companies in which
  Mr. Gubarev has only passive investments” (Pl. MIL No. 2 at 2) – are far too vague and broad to
  form the basis of a motion in limine. To the extent Plaintiffs have objections to specific
  documents being used as exhibits at trial, those objections can and should be addressed on a case
  by case basis – and indeed, they have already noted those objections to proposed exhibits in the
  parties’ pretrial submissions. Plaintiffs’ motion should therefore be denied.
                                            ARGUMENT
         “[A] court has the power to exclude evidence in limine only when evidence is clearly
  inadmissible on all potential grounds. If evidence is not clearly inadmissible, evidentiary rulings
  must be deferred until trial to allow questions of foundation, relevancy, and prejudice to be
  resolved in context.” Mowbray v. Carnival Corp., No. 08-20931-CIV, 2009 WL 10667070, at
  *2 (S.D. Fla. Apr. 13, 2009) (citation and internal quotation marks omitted). As the proponents
  of this motion, Plaintiffs bear the burden of “demonstrating that the evidence is inadmissible on
  any relevant ground.” Id. They have failed to meet this burden.
         A.      Plaintiffs’ Motion Should Be Denied Because It Is Vague and Overbroad
         As an initial matter, it is not clear from Plaintiffs’ motion what, exactly, they are seeking
  to exclude. “The court may deny a motion in limine when it lacks the necessary specificity with
  respect to the evidence to be excluded.” Mowbray, 2009 WL 10667070, at *2 (S.D. Fla. Apr. 13,
  2009) (citation and internal quotation marks omitted). See also National Union Fire Ins. Co. of
  Pittsburgh v. L.E. Myers Co. Grp., 937 F. Supp. 276, 287 (S.D.N.Y. 1996) (denying motion in
  limine that was “too sweeping in scope” and instead “reserv[ing] judgment on the motion until
  trial when admission of particular pieces of evidence is in an appropriate factual context”). Here,
  Plaintiffs have not identified specific “customers” or specific instances of alleged “wrongdoing”
  that they seek to exclude under Topic 2, much less explained why such evidence is not
  admissible at trial. Similarly, Plaintiffs have not identified the specific companies where
  Mr. Gubarev has “passive investments” under Topic 4, what specific evidence they seek to
  exclude, and why it is inadmissible.2 On this ground alone, the Court can and should deny
  Plaintiffs’ motion.

  2
   Plaintiffs’ one-paragraph explanation of this topic on page 7 of their motion does not offer any
  more insight into the names of these companies, but it suggests that Plaintiffs are seeking to
                                                   2
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 3 of 10



          B.      Plaintiffs’ Motion Should Be Denied Because the Evidence Is Relevant
          To the extent the broad topics are discernible, it is clear that the evidence Plaintiffs seek
  to preclude is highly relevant evidence that goes to the very core of this case. As set forth more
  fully in Defendants’ opposition to the Ferrante Daubert motion and their oppositions to
  Plaintiffs’ motions in limine No. 1 and 4, these categories of evidence are relevant to the very
  heart of this case – the substantial truth or falsity of the statements at issue, the reasonableness of
  Christopher Steele and his sources in including the information regarding Plaintiffs in the
  intelligence reports, and Plaintiffs’ claims of substantial reputational damages from the
  statements at issue. In other words, the evidence that Plaintiffs seek to exclude goes to the heart
  of this case, and of Defendants’ defense.
                  1. The Evidence Is Relevant to the Substantial Truth or Falsity of the Statements
          Evidence related to the four topics at issue is plainly relevant to the truth or falsity of the
  alleged defamatory statements. Plaintiffs “bear the burden of showing that the speech at issue is
  false.” Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 777 (1986). Defendants, in
  return, are entitled to produce evidence that the allegedly defamatory statement is “substantially
  true.” Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240, 1254 (S.D. Fla. 2014). Here,
  Plaintiffs seek to recover for the statement in the Dossier that “a company called XBT/Webzilla
  and its affiliates had been using botnets and porn traffic . . . to steal data . . . [from] the
  Democratic Party leadership. Entities linked to one Aleksei Gubarov were involved . . . .” By
  this motion, Plaintiffs now seek to exclude evidence which establishes the literal truth of two of
  predicate facts that are essential to Defendants’ ability to establish the substantial truth of the
  Dossier – i.e., that Gubarev, XBT/Webzilla and its affiliates have, for a long time, (1) used “porn
  traffic” as an essential part of their business, and (2) allowed their so-called “customers” to
  operate “botnets” off of their networks. It is an insult to common sense to suggest that such
  testimony is irrelevant to the jury’s assessment of whether the Dossier’s allegations against
  Plaintiffs were materially false.
          Specifically, Plaintiffs want to exclude any discussion of the fact that Gubarev organized
  an industry conference and magazine (AWMOpen) for the Russian-speaking sector of the adult


  exclude evidence relating to Mr. Gubarev’s involvement in the AWMOpen conference and
  magazine for adult webmasters. If that is indeed the extent of their request, it is duplicative of
  the third topic and should be denied for the same reasons.
                                                      3
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 4 of 10



  webhosting industry – a conference sponsored by XBT companies and attended by XBT
  executives as recently as several years ago.3 The evidence shows that Gubarev and his
  businesses have a longstanding connection to the adult webhosting industry, and that Gubarev’s
  AWMOpen conferences included as sponsors and attendees some of the most notorious Russian
  cybercriminals who are known for operating “botnets” and “porn traffic” as a means of
  conducting malicious activity. See Defs. SUMF (Public Figure) (Dkts. 212-2, 225-2) ¶¶ 4-18,
  80.
         They also seek to exclude “wrongdoing” by customers on XBT infrastructure, which
  would presumably include the Methbot fraud, the massive “botnet” fraud that was conducted on
  XBT infrastructure during the same time period as the botnet activity described in the Dossier,
  and all of the information of wrongdoing discussed in the Ferrante report and itemized in the
  thousands of “abuse alerts” provided by Plaintiffs. See also Pl. MIL No. 1 (Dkts. 277, 300).
  Once again, Plaintiffs’ bid to exclude this evidence rests entirely on the assumption that their
  self-serving reading of the Dossier’s allegations – that it only refers to Gubarev or XBT
  employees personally sitting behind a computer and hacking Democratic Party leadership – is
  the only possible reading. See Pl. MIL No. 2 at 4-5 (declaring that the Dossier “does not allege
  that Plaintiffs’ customers utilized Plaintiffs’ infrastructure [to engage in the alleged malicious
  activity] . . . it alleges that the Plaintiffs themselves did these things”). But the Dossier never
  purports to describe who exactly pressed down on a mouse or keyboard; it just says that “entities
  linked” to Gubarev and “XBT/Webzilla” were “involved” in Russian efforts to conduct
  malicious cyber operations against “Democratic Party leadership.” Defendants’ theory is that
  Plaintiffs knew about, or at a minimum were willfully blind to, the existence of Russian nationals
  who used their networks for malicious cyber-activity, just as they knew about, or were willfully
  blind to, other so-called “customers” who used their networks to perpetrate botnets, engaged in
  porn-related piracy, etc.



  3
    Plaintiffs have tried to downplay Mr. Gubarev’s involvement in AWMOpen as merely a
  “passive investment” in a company. As explained more fully in Defendants’ summary judgment
  briefing (see Dkts. 244 and 256 at 7 & n.3), that characterization is not borne out by the evidence
  – which includes photos of Mr. Gubarev wearing a prominent nametag as “Alex Xe” at AWM
  conferences and handing out awards on stage. Plaintiffs can try to make this argument to the
  jury, but the Court need not and should not accept it as an undisputed fact.
                                                     4
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 5 of 10



          Even Plaintiffs do not appear to seriously contend that if they jury believed they were
  knowingly allowing people to become their “customers” in order to engage in election-related
  and other malicious cyber-activity, the jury must nonetheless conclude that the Dossier was
  materially false and find in their favor. To the contrary, at the time their public statements
  asserted – unequivocally – that “There has been absolutely no involvement by Webzilla, XBT or
  any of its other subsidiaries with the people or alleged activities in this unsubstantiated report.
  Ex. 2 (Jan. 12, 2017 XBT Statement). But Defendants have developed evidence showing that
  was not true.
          The evidence shows, inter alia, that the Bitly user who successfully hacked John
  Podesta’s email used an IP address registered to one of Plaintiffs’ companies to stage one of his
  spearphishing attacks against Podesta; that the Russian state-sponsored hackers who infiltrated
  the DNC shared an encrypted communications channel with a handful of IP addresses that
  included one registered to XBT subsidiary Root S.A.; that the U.S. government’s published
  report of Russian “indicators of compromise” linked to the 2016 election interference included
  multiple IP addresses registered to Plaintiffs; and that IP addresses registered to Plaintiffs’
  companies have been identified as “command and control” servers for multiple high-profile
  cyberattacks, including Russian state-sponsored attacks on major infrastructure. The evidence
  also shows that Plaintiffs ignored hundreds of abuse alerts they had received about the IP
  addresses identified as Indicators of Compromise in the Grizzly Steppe report. And, as set forth
  more fully in opposition to Motion in Limine No. 4, Defendants have developed strong
  circumstantial evidence that Plaintiffs were knowingly allowing customers to transmits botnets
  that defrauded customers at the very time the alleged malicious cyberactivity listed in the Dossier
  was occurring. The evidence also shows that despite this significant malicious activity on their
  networks, Plaintiffs have minimal security protocols and do little to nothing to prevent and stop
  such activity. Ferrante Daubert Opp. at 3-6.
          Put another way, if Plaintiffs had evidence that they were never involved in “porn
  traffic,” and/or that no “botnets” had ever been found on their servers, surely they would be
  permitted to introduce such evidence because it would be highly probative of their claim that the
  Dossier was materially false. Defendants are equally entitled to introduce evidence that is
  probative of the fact that such activity is common and/or that Plaintiffs are well aware of it, in
  order to try to establish substantial truth.
                                                    5
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 6 of 10



          The Fourth Circuit’s decision in Wells v. Liddy, 37 F. App’x 53, 55 (4th Cir. 2002) (per
  curiam), is instructive. In Wells, the plaintiff, a secretary who worked in the DNC office that
  was the target of the Watergate break-in, sued Gordon Liddy for saying she was involved in a
  prostitution ring. Over the plaintiff’s objection, the court admitted evidence that there was
  prostitution in a building with which the plaintiff was affiliated because it was evidence of
  substantial truth. Id. at 60-61. The Fourth Circuit concluded the admission of this evidence was
  proper because “evidence that a prostitution ring was operating at the Columbia Plaza is only one
  piece of circumstantial evidence that Liddy presents in an attempt to draw the conclusion that
  Wells was connected with the prostitution ring. It is a well-settled principle that ‘circumstantial
  evidence is no less probative than direct evidence.’” Wells, 37 F. App’x at 68 n.9 (citation
  omitted). Here, as in Liddy, evidence that Plaintiffs have a long history of deep involvement
  with promoting “porn traffic,” and “botnets” on their infrastructure is, at the very minimum,
  circumstantial evidence supporting the credibility of the allegations in the Dossier.
          This evidence is also relevant because both Fusion GPS and Christopher Steele testified
  that in assessing the credibility of the Dossier and specifically the allegations about Plaintiffs,
  they reviewed and considered publicly available information about Plaintiffs’ connections to the
  adult webhosting industry and previous reports about their hosting of child pornography. See Ex.
  1 [Steele Dep.] at 47:11-18; Ex. 3 [Fusion GPS Dep.] at 188:7-214:17. As set forth more fully in
  Defendants’ opposition to Plaintiffs’ fourth motion in limine, which is being filed concurrently
  with this brief, Plaintiffs have already conceded that efforts by Steele and Fusion GPS to verify
  the Dossier and the allegations concerning Plaintiffs – including the specific information they
  reviewed – is relevant to this case, and specifically to Plaintiffs’ burden of proving that the
  statements are false. See Defs. Opp to Pl. MIL No. 4.
          The evidence Plaintiffs seek to exclude goes to the heart of Plaintiffs’ burden of proving
  substantial falsity, and Defendants’ defense of substantial truth. A plaintiff cannot demonstrate
  falsity “if the ‘gist’ or the ‘sting’ of the statement is true.” Turner v. Wells, 198 F. Supp. 3d
  1355, 1365 (S.D. Fla. 2016) (citation omitted), aff’d, 879 F.3d 1254 (11th Cir. 2018); see also
  Hon. Robert D. Sack, SACK ON DEFAMATION, LIBEL, SLANDER AND RELATED PROBLEMS, § 3.7,
  at 3-19 (5th ed.) (“The proof of truth or falsity must go to the ‘gist’ or ‘sting’ of the
  defamation.”). A “statement is not considered false unless it would have a different effect on the
  mind of the reader from that which the pleaded truth would have produced.” Masson v. New
                                                     6
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 7 of 10



  Yorker Magazine, Inc., 501 U.S. 496, 517 (1991) (citation and internal quotation marks omitted).
  The jury may reasonably decide that this evidence casts doubt on the credibility of Plaintiffs’
  self-serving denials that they had any involvement in the malicious activity alleged in the
  Dossier, and that Plaintiffs therefore cannot meet their burden of showing that the allegations are
  false. The jury may also reasonably decide that this evidence leads them to believe the
  allegations are substantially true, which precludes recovery by Plaintiffs. Of course, Plaintiffs
  are free to try to minimize the weight and sufficiency of this evidence through cross-
  examination. But at this stage, there is no basis to exclude it wholesale.
                 2. The Evidence Is Relevant to Plaintiffs’ Alleged Reputational Damages
          In addition to substantial truth or falsity, these categories of evidence are also relevant to
  Plaintiffs’ claims to have exemplary character whose reputation was damaged by the alleged
  defamatory publication. Plaintiffs claim that their reputations were damaged by the challenged
  statements to the tune of tens of millions of dollars. In order for the jury to assess Plaintiffs’
  claimed reputational damages, it must be able to evaluate the Plaintiffs’ character and reputation
  prior to the Dossier’s publication. In Schafer v. Time, Inc., 142 F.3d 1361, 1371 (11th Cir.
  1998), the Eleventh Circuit held that evidence of specific acts of misconduct are admissible in a
  defamation claim under Fed. R. Evid. 405 because the plaintiff’s character and reputation is an
  “essential element” of his claim. The plaintiff in Schafer claimed his photo was mistakenly
  included in a TIME article as a photograph of an alleged double agent involved in the bombing of
  Pan Am Flight 103. The court had advised the parties that evidence of specific acts of past
  misconduct would be allowed to the extent they were “shown to be relevant to the question of
  damages or how Schafer’s picture might have become associated with the Pan Am case.” At
  trial, the court permitted the defendants to question the plaintiff regarding a “felony conviction, a
  possible violation of his subsequent parole, convictions for driving under the influence, an arrest
  for writing a bad check, failure to file tax returns, failure to pay alimony and child support, and
  evidence concerning [his] efforts to change his name and social security number.” 142 F.3d at
  1371.
          On appeal, the Eleventh Circuit held that the evidence of specific acts of misconduct was
  properly admitted because the plaintiff’s reputation was an “essential element” of his claim. The
  Court explained: “In an action for defamation or libel . . . the issue of the plaintiff’s reputation
  and character scarcely can be avoided because the plaintiff typically seeks to recover
                                                     7
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 8 of 10



  compensation for damage to his or her reputation.” Id. at 1370. “Since the plaintiff’s character
  is substantively at issue in a libel case under . . . Rule 405(b) permits the admission of evidence
  regarding specific instances of the plaintiff's conduct on that issue.” Id. at 1372 (collecting
  cases).
            Other courts have similarly found that evidence of a plaintiff’s preexisting reputation is
  relevant and admissible in a defamation case. See, e.g., Marcone v. Penthouse Int’l Magazine
  for Men, 754 F.2d 1072 (3d Cir. 1985) (evidence of tarnished reputation arising out of broad
  range of criminal activity was relevant and admissible to mitigate damage to reputation for
  purported libelous statement about specific criminal act); Longmire v. Alabama State Univ., 151
  F.R.D. 414, 419 (M.D. Ala. 1992) (plaintiff claiming defamation over defendant’s rape
  allegation could be questioned about other incidents “where he is alleged to have assaulted other
  females” because defamation plaintiff “place[s] his or her character at issue”); Weber v.
  Multimedia Entm’t, Inc., No. 97 Civ. 0682, 1997 WL 729039, at *2 (S.D.N.Y. Nov. 24, 1997)
  (“If plaintiff’s reputation was disreputable before the purported defamatory statements were
  uttered, because she had been known for having casual sex with strangers, in exchange for
  money, drugs or otherwise, this information is clearly relevant to mitigation of damages.”);
  Guccione v. Hustler Magazine, Inc., 800 F.2d 298, 303 (2d Cir. 1986) (allowing evidence of
  public knowledge of plaintiff’s prior bad acts on the question of substantial truth and damages).
            Here, evidence regarding Plaintiffs’ longstanding relationship to the adult webhosting
  industry that involved actually promoting it to many people, prior public accusations that it
  hosted blacklisted sites with child pornography, and the (undisputed) fact that Plaintiffs’
  infrastructure has been repeatedly linked to major cyberattacks – including being listed in the
  U.S. government’s Grizzly Steppe report identifying Russian assets related to the 2016 election
  interference – are highly relevant to mitigate alleged reputational damages from accusations that
  Plaintiffs were involved with “porn traffic” and “botnets.” Defendants must be entitled to use
  that evidence to show what Plaintiffs’ reputation and character was like before the publication of
  the Dossier so that it can show that it was not harmed by publication of the Dossier. In truth,
  Plaintiffs have been involved in “porn traffic,” “botnets,” and malicious cyberactivity, including
  cyberattacks against Democratic Party leadership. See Ferrante Daubert Opp. at 3-6; Defs.
  Partial SJ Brief (Public Figure) at 1-3; Defs. SUMF (Public Figure) ¶¶ 4-18, 80, 66-68.


                                                     8
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 9 of 10



  Defendants should be entitled to present that evidence to the jury to show that the Dossier’s
  statement, therefore caused them little harm. Accordingly, Plaintiffs’ motion should be denied.
                                          CONCLUSION
         Because Plaintiffs have not met their “burden of demonstrating that the evidence is
  inadmissible on any relevant ground,” Mowbray, 2009 WL 10667070, at *2 (citation omitted),
  the Court should deny this motion in limine.

  Dated: November 13, 2018                Respectfully submitted,

                                          /s/ Katherine M. Bolger
                                          Katherine M. Bolger
                                          Nathan Siegel
                                          Adam Lazier
                                          Alison Schary
                                          Davis Wright Tremaine LLP
                                          1251 Avenue of the Americas, 21st Floor
                                          New York, New York 10020
                                          katebolger@dwt.com
                                          nathansiegel@dwt.com
                                          adamlazier@dwt.com
                                          alisonschary@dwt.com

                                          /s/ Roy Black
                                          Roy Black
                                          Jared Lopez
                                          Black, Srebnick, Kornspan & Stumpf, P.A.
                                          201 So. Biscayne Boulevard
                                          Miami, Florida 33131
                                          rblack@royblack.com
                                          jlopez@royblack.com

                                          Attorneys for Defendants




                                                  9
  4828-4293-1322v.3 0100812-000009
Case 0:17-cv-60426-UU Document 310 Entered on FLSD Docket 11/13/2018 Page 10 of 10



                                      CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
   will be served electronically by email on all counsel or parties of record on the service list below
   this 13th day of November, 2018.



                                                 By: /s/ Adam Lazier
                                                         Adam Lazier




                                            SERVICE LIST

          Matthew Shayefar
          Valentin D. Gurvits
          BOSTON LAW GROUP, PC
          825 Beacon Street, Suite 20
          Newton Centre, Massachusetts 02459
          Telephone: 617-928-1806
          Facsimile: 617-928-1802
          matt@bostonlawgroup.com
          vgurvits@bostonlawgroup.com

          Evan Fray-Witzer
          CIAMPA FRAY-WITZER, LLP
          20 Park Plaza, Suite 505
          Boston, Massachusetts 02116
          Telephone: 617-426-000
          Facsimile: 617-423-4855
          Evan@CFWLegal.com

          Brady J. Cobb
          Dylan Fulop
          COBB EDDY, PLLC
          642 Northeast Third Avenue
          Fort Lauderdale, Florida 33304
          Telephone: 954-527-4111
          Facsimile: 954-900-5507
          bcobb@cobbeddy.com
          dfulop@cobbeddy.com




                                                    10
   4828-4293-1322v.3 0100812-000009
